DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on October 21, 2019. Claims 1-20 are pending at the time of examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2019 was considered by the examiner. See attached PTO-form 1449.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. 10,496,706 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are directed to 

Instant application				Patent (‘706)
1. A computer-implemented method comprising:
 receiving, by one or more processors, data as an input string; generating, by one or more processors, a first binary code using a binary locality sensitive hashing of k-grams in the input string, wherein features used to generate the first binary code comprise a similarity coefficient of strings of characters in the input string, unique characters of the input string, and a length of the input string, and wherein the binary locality sensitive hashing on the k-grams in the input string is derived from a first set of bi-grams in the input string, a second set of bi-grams in the input string, and a quantity of intersecting bi-grams from the first set of bi-grams and the second set of bi-grams; 
storing, by one or more processors, the first binary code and the input string in a database; 
in response to receiving a search request for a particular string, 
generating, by one or more processors, a second binary code using a 
searching, by one or more processors, the database using the second binary code in a query process; and 
ranking and returning, by one or more processors, a set of similar strings in the first binary code and the second binary code as found in the database.

receiving, by one or more processors, data as an input string; g
enerating, by one or more processors, a first binary code using a binary locality sensitive hashing of k-grams in the input string, wherein features used to generate the first binary code comprise a similarity coefficient of strings of characters in the input string, unique characters of the input string, and a length of the input string, wherein the binary locality sensitive hashing on the k-grams in the input string is derived from a dice coefficient s, wherein:  
    PNG
    media_image1.png
    57
    137
    media_image1.png
    Greyscale
 wherein X is a first set of bi-grams in the input string, wherein Yis a second set of bi-grams in the input string, wherein IX nl YI is a quantity of intersecting bi-grams in an intersection of X and Y, wherein IXI is a quantity of bi-grams in the first set of bi-grams in the input string, and wherein IY1 is a quantity of bi-grams in the second set of bi-grams in the input string; 
searching, by one or more processors, the database using the second binary code in a large scale hamming distance query process; and 
ranking and returning, by one or more processors, a set of similar strings, wherein strings with a minimum hamming distance between the first binary code and second binary code are a highest ranked recommendation.

receiving data as an input string; 
generating a first binary code using a binary locality sensitive hashing of k-grams in the input string, wherein features used to generate the first binary code comprise a similarity coefficient of strings of characters 
storing the first binary code and the input string in a database;  
CA920160105US02Page 26 of 32in response to receiving a search request for a particular string, generating a second binary code using a binary locality sensitive hashing on the particular string; 
searching the database using the second binary code in a query process; and 
ranking and returning a set of similar strings in the first binary code and the second binary code as found in the database.

generating a first binary code using a binary locality sensitive hashing of k-grams in the input string, wherein features used to generate the first binary code comprise a similarity coefficient of strings of characters in the input string, unique characters of the input string, 
    PNG
    media_image1.png
    57
    137
    media_image1.png
    Greyscale
CA920160105US1 Page 4 of 11wherein X is a first set of bi-grams in the input string, wherein Yis a second set of bi-grams in the input string, wherein IX nl YI is a quantity of intersecting bi-grams in an intersection of X and Y, wherein IXI is a quantity of bi-grams in the first set of bi-grams in the input string, and wherein IYI is a quantity of bi-grams in the second set of bi-grams in the input string; storing the first binary code and the input string in a database; 
in response to receiving a search request for a particular string, generating a second binary code using the binary locality sensitive hashing on the particular string; 
searching the database using the second binary code in a large scale hamming distance query process; and 
ranking and returning a set of similar strings, wherein strings with a minimum hamming distance between the first binary code and second binary code are a highest ranked recommendation.

receiving data as an input string; 
generating a first binary code using a binary locality sensitive hashing of k-grams in the input string, wherein features used to generate the first binary code comprise a similarity coefficient of strings of characters in the input string, unique characters of the input string, and a length of the input string, and wherein the binary locality sensitive hashing on the k-grams in the input string is derived from a first set of bi-grams in the input string, a second set of bi-grams in the input string, and a quantity of intersecting bi-grams from the first set of bi-grams and the second set of bi-grams; 
storing the first binary code and the input string in a database; 
in response to receiving a search request for a particular string, generating a second binary code using a binary locality sensitive hashing on the particular string; 

ranking and returning a set of similar strings in the first binary code and the second binary code as found in the database.

receive data as an input string; 
program instructions to generate a first binary code using a binary locality sensitive hashing of k-grams in the input string, wherein features used to generate the first binary code comprise a similarity coefficient of strings of characters in the input string, unique characters of the input string, and a length of the input string, wherein the binary locality sensitive hashing on the k- grams in the input string is derived from a dice coefficient s, wherein:  
    PNG
    media_image1.png
    57
    137
    media_image1.png
    Greyscale
 wherein X is a first set of bi-grams in the input string, wherein Yis a second set of bi-grams in the input string, wherein IX nl YI is a quantity of intersecting bi-grams in an intersection of X and Y, wherein IXI is a quantity of bi-grams in the first set of bi-grams in the input string, and wherein IYI is a quantity of bi-grams in the second set of bi-grams in the input string; program instructions to store the first binary code and the input string in a database; program instructions to, in response to 
program instructions to search the database using the second binary code in a large scale hamming distance query process; and  CA920160105US1Amendment A15/488,612 
Page 7 of 11program instructions to rank and return a set of similar strings, wherein strings with a minimum hamming distance between the first binary code and second binary code are a highest ranked recommendation.





After analyzing the language claim of the claims, it is clear that claims 1-20 of the instant application are merely an obvious variation of claims 1-17 of U.S. Patent No. 10,496,706 B2.  While claims 1-20 of the instant application is slightly broader than claims 1-17 of U.S. Patent No. 10,496,706 B2, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,496,706 B2, but indicate that it is merely a subset of the Patent No. 10,496,706 B2. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 1-20 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Prior Arts Made of Record
	
The closest prior art of record publication to Li et al. (US 2010/0125594 A1) discloses method and system improves the performance of  string search algorithms in computers by using a carefully chosen dictionary of variable-length grams based on their frequencies in the string collection. A dynamic programming algorithm for computing a tight lower bound on the number of common grams shared by two similar strings in order to improve query performance is disclosed. A method for automatically computing a dictionary of high-quality grams for a workload of queries. Improvement on query performance is achieved by these techniques by a cost-based quantitative approach to deciding good grams for approximate string queries. An approach for answering approximate queries efficiently based on discarding gram lists, and another is based on combining correlated lists. An indexing structure is reduced to a given amount of space, while retaining efficient query processing by using algorithms in a computer based on discarding gram lists and combining correlated lists (see abstract).
Prior art publication to Su et al. (US 2016/0188619 A1) discloses a method, system, and programs for providing enhanced query term suggestions. Candidate query terms may be obtained based on a prefix of incomplete query terms received. The candidate query terms may be ranked, at least partially based on, their similarities with respect to query terms previously entered in the same search session as the incomplete query term. Similarity between a candidate query term and query terms in the same search session as the incomplete query term may be determined using the feature vectors and/or signatures associated therewith (see abstract). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The prior art fails to tech or fairly suggest generating, by one or more processors, a first binary code using a binary locality sensitive hashing of k-grams in the input string, wherein features used to generate the first binary code comprise a similarity coefficient of strings of characters in the input string, unique characters of the input string, and a length of the input string, and wherein the binary locality sensitive hashing on the k-grams in the input string is derived from a first set of bi-grams in the input string, a second set of bi-grams in the input string, and a quantity of intersecting bi-grams from the first set of bi-grams and the second set of bi-grams; storing, by one or more processors, the first binary code and the input string in a database; in response to receiving a search request for a particular string, generating, by one or more processors, a second binary code using a binary locality sensitive hashing on the particular string; searching, by one or more processors, the database using the second binary code in a query process, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claims 7 and 15. 
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        September 29, 2021